ORDER

PER CURIAM.
Appellant, Roger Oberkramer, appeals the judgment of conviction entered by the Circuit Court of Jefferson County after he was found guilty of third degree assault, RSMo § 565.070.1(1) (1994). We affirm.
We have reviewed the briefs of the parties and the legal file and find the trial court’s judgment is supported by substantial evidence and is not against the weight of the evidence, and no error of law appears. As we further find an extended opinion would serve no jurisprudential purpose, we affirm the trial court pursuant to Rule 30.25(b).